Citation Nr: 1724918	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-37 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected herniated nucleus pulposus (HNP), L4-L5 and L5-S1, with degenerative changes and low back strain, evaluated as 20 percent prior to March 17, 2011 and 40 percent from March 17, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina, Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had verified service from August 1962 to August 1966, from
September 1975 to December 1977, from May to September 1988, from April to
July 1995 and from October 1996 to May 1997.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the RO in Columbia, South Carolina.

In December 2010, the Veteran testified at a hearing at the St. Petersburg RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a February 2011 decision, the Board remanded the above-noted claims to the Agency of Original Jurisdiction (AOJ) for further development.  In a May 2012 rating decision, the disability rating assigned to the service-connected lumbar spine disability was increased to 40 percent, effective March 17, 2011.

In September 2012, the Board remanded the case in order to afford the Veteran a new hearing, as the VLJ who conducted his December 2010 hearing had left the Board.  In July 2014, the Board once again remanded the case to schedule a new hearing.  In December 2016, the Veteran withdrew his pending request for a Travel Board hearing. 

After attempting to comply with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in January 2017.

The case has now returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the severity of his lumbar spine disability exceeds the current ratings assigned under Diagnostic Code (DC) 5243.  He is service-connected for HNP at L4-L5 and L5-S1 with degenerative changes and low back strain.  Thus, the Veteran manifests intervertebral disc syndrome (IVDS) per the Veteran Benefits Administrations' own definition.  See M-21, III.iv.4.A.3.a (defining IVDS to include diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).

Diagnostic Code (DC) 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Here, the orthopedic aspects of the Veteran's thoracolumbar spine IVDS have been evaluated as 20 percent disabling prior to March 17, 2011 and 40 percent disabling from March 17, 2011.  The neurologic manifestations of right and left lower extremity radiculopathy have been separately rated as 10 percent disabling effective May 20, 2008.  Therefore, a question that must be addressed is whether higher ratings still may be warranted by application of the Formula for Rating IVDS Based on Incapacitating Episodes.  As the AOJ has not addressed this issue, the case must be remanded for due process reasons.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, on his Form 21-8940 received in 2009 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that his lumbar spine disability prevented him from securing or following any substantially gainful occupation.  He reported last working a sales job in April 2008 on a part-time basis and earning $800.  The Veteran also testified during the December 2010 hearing that he was unable to perform duties associated with full-time employment due to his lumbar spine disability.  At his most recent examination in January 2017, he reported working a desk job but the numbers of hours worked and earned income was not elicited from the Veteran.  The mere fact that the Veteran is working does not preclude entitlement to TDIU which is premised on earning substantially gainful employment which is not in a protected or sheltered environment.  38 C.F.R. § 4.16.  On remand, clarification should be obtained from the Veteran regarding his employability since April 2008.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records since January 2017.

2.  Contact the Veteran and obtain his employment and earned income information since April 2008 to the present.  

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal which specifically includes consideration of the Formula for Rating IVDS Based on Incapacitating Episodes and whether the Veteran has been engaged in substantially gainful employment.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

